              Case 1:13-cv-01597-SAB Document 25 Filed 05/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MIKA MILLER,                                   Case No. 1:13-cv-01597-SAB

12                  Plaintiff,                      ORDER REQUIRING PLAINTIFF’S
                                                    COUNSEL TO SERVE A COPY OF MOTION
13           v.                                     FOR ATTORNEY FEES UPON PLAINTIFF
                                                    AND PROMPTLY FILE PROOF OF SERVICE
14   COMMISSIONER OF SOCIAL
     SECURITY,                                      FIVE DAY DEADLINE
15
                    Defendant.
16

17

18          On October 3, 2013, Mika Miller (“Plaintiff”) filed this action seeking judicial review of

19 a final decision of the Commissioner of Social Security (“Defendant”) denying his application
20 for disability benefits pursuant to the Social Security Act. On December 24, 2014, an order was

21 filed granting in part Plaintiff’s social security appeal and remanding this action for further

22 proceedings. On May 26, 2020, Plaintiff’s counsel (“Petitioner”) filed a motion for attorney fees

23 pursuant to section 406(b) of the Social Security Act.

24          Upon review of Petitioner’s motion, the motion for attorney fees has not been served

25 upon Plaintiff nor informed him that he may file an objection to the motion. The Court shall

26 provide Plaintiff and Defendant with thirty days in which to file objections or any other
27 appropriate response to the instant motion for attorney fees.

28 / / /


                                                    1
                 Case 1:13-cv-01597-SAB Document 25 Filed 05/27/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       Any objection or response to Petitioner’s motion for attorney fees shall be

 3                   filed within thirty (30) days of the date of service of this order;

 4          2.       Within five (5) days of the date of entry of this order, Petitioner shall

 5                   serve a copy of the motion for attorney fees and this order upon Plaintiff;

 6                   and

 7          3.       Upon serving Plaintiff with the motion for attorney fees and this order,

 8                   Petitioner shall promptly file a proof of service.

 9
     IT IS SO ORDERED.
10

11 Dated:        May 27, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
